Citation Nr: 0313049	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  90-54 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of an intramedullary ependymoma of T12-L2, status 
post excision.  

2.  Entitlement to service connection for fecal incontinence, 
anal insensitivity, neurogenic bladder (claimed as urinary 
incontinence), coldness and pain of the legs and feet, 
testicle insensitivity with abnormal sperm count, erectile 
dysfunction and penile atrophy, right leg atrophy with foot 
drop, stomach disability (claimed as slow digestion of the 
intestinal tract), bilateral pterygium and chalium, 
hemorrhoids and actinic keratosis and mass of the right 
forearm, all claimed as due to exposure to Agent Orange.  

3.  Entitlement to special monthly compensation based on 
anatomical loss of the right breast.  

4.  Whether new and material evidence has been submitted to 
reopen claims of service connection for residuals of 
parotitis (also claimed as mumps) and cysts of the right 
kidney, right lobe of the liver and skin.   

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 5, 1962 to 
June 7, 1963.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1989 RO decision.  

The veteran testified at a hearing at the RO before a hearing 
officer in September 1990, and then at a hearing in 
Washington, D.C., before a panel of Members of the Board in 
June 1991.  

In July 1991, the Board remanded the case to the RO for 
additional development.  

In March 1992, the veteran again testified at a hearing in 
Washington, D.C., before another Member of the Board.  

In a March 1993 decision, the Board denied the veteran's 
claim of service connection.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the "Court").  

In a March 1994 Order, the Court, in granting a Motion to 
Remand filed by the Secretary of VA, vacated the Board's 
March 1993 decision and remanded the case to the Board for 
additional proceedings.  

In April 1995, the veteran testified at another hearing in 
Washington, D.C., conducted by the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  

In October 1995, the Board again remanded the case to the RO 
for additional development.  

In February 1997, the Board again denied the veteran's claim 
of service connection for the residuals of an intramedullary 
ependymoma of T12-L2, status pose excision, and the veteran 
again appealed to the Court.  

In a March 1999 Order, the Court, in granting another Motion 
to Remand filed by the Secretary of VA, vacated the Board's 
February 1997 decision and remanded the case to the Board for 
additional proceedings.

In April 2000, the Board again remanded the case to the RO 
for additional development.  The case was then returned to 
the Board for appellate consideration.  

This case also comes to the Board on appeal from a June 2002 
RO decision, which denied service connection for fecal 
incontinence, anal insensitivity, neurogenic bladder (claimed 
as urinary incontinence), coldness and pain of the legs and 
feet, testicle insensitivity with abnormal sperm count, 
erectile dysfunction and penile atrophy, right leg atrophy 
with foot drop, stomach disability (claimed as slow digestion 
of the intestinal tract), bilateral pterygium and chalium, 
hemorrhoids and actinic keratosis and mass of the right 
forearm, all claimed as due to exposure to Agent Orange.  

In the June 2002 decision, the RO also denied entitlement to 
special monthly compensation based on anatomical loss of the 
right breast; whether new and material evidence has been 
submitted to reopen claims of service connection for 
residuals of parotitis (also claimed as mumps) and cysts of 
the right kidney, right lobe of the liver, and skin; and 
entitlement to a total disability rating based on individual 
unemployability.  These appealed issues will be addressed in 
the Remand portion of this document.  



FINDINGS OF FACT

1.  During service in May 1963, the veteran was shown to have 
a sebaceous cyst in the region of the upper back, and it was 
determined at that time that the cyst would not be removed 
due to his pending release from active duty; there is no 
convincing evidence to show that an intramedullary ependymoma 
of T12-L2 was present in service.  

2.  The veteran's intramedullary ependymoma of T12-L2 is 
shown to have been first clinically manifest in 1987, many 
years after his discharge from active service.  

3.  The veteran currently is shown to have residuals of an 
intramedullary ependymoma of T12-L2, status post excision; 
the intramedullary ependymoma of T12-L2 is not shown to have 
been causally or etiologically related to the sebaceous cyst 
observed in service or otherwise to be due to other disease 
or injury, including exposure to herbicides (Agent Orange), 
in active service.  

4.  The veteran's claimed fecal incontinence, anal 
insensitivity, neurogenic bladder, coldness and pain of the 
legs and feet, testicle insensitivity with abnormal sperm 
count, erectile dysfunction and penile atrophy, right leg 
atrophy with foot drop, stomach disability, bilateral 
pterygium and chalium, hemorrhoids, and actinic keratosis and 
mass of the right forearm, are not shown to be due to disease 
or injury, including exposure to herbicides (Agent Orange), 
in active service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by an intramedullary 
ependymoma of T12-L2 is not due to disease or injury that was 
incurred in or aggravated by service; nor may it be presumed 
to have been incurred in service or to be due to any Agent 
Orange exposure therein.  38 U.S.C.A. §§ 1112, 1113, 1116, 
1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2002).  

2.  The veteran's disability manifested by fecal 
incontinence, anal insensitivity, neurogenic bladder, 
coldness and pain of the legs and feet, testicle 
insensitivity with abnormal sperm count, erectile dysfunction 
and penile atrophy, right leg atrophy with foot drop, stomach 
disability, bilateral pterygium and chalium, hemorrhoids, and 
actinic keratosis and mass of the right forearm is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may they be presumed to have been incurred in 
service or to be due to any Agent Orange exposure therein.  
38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from November 5, 1962 to 
June 7, 1963.  His service personnel records show that he was 
stationed at Fort Knox from the time of his enlistment 
through January 5, 1963 and at Fort Jackson from January 6, 
1963 to the date of his separation.  

A careful review of the service medical records shows that, 
at the time of his entry into active duty, the veteran 
reported a history of having had cysts.  In May 1963, he was 
seen for treatment of a sebaceous cyst in the upper area of 
his back.  He was referred to the surgical clinic for further 
evaluation at that time.  The cyst was further described as 
being symptomatic, and the records indicate that no treatment 
would be undertaken because the veteran was to be discharged 
from service in one week.  

At the time of his May 1963 physical examination for 
separation purposes, the veteran reported having a cyst on 
his back, and it was noted by way of history that a "tumor" 
had been removed.  He also reported that he previously had 
hemorrhoids, only on one occasion in 1959.  On physical 
examination, the veteran's spine was evaluated as normal.  
There were no findings of hemorrhoids.  

The service medical records also do not reference any 
complaint, clinical finding, or diagnosis pertaining to the 
rectum, genitourinary system including testes, coldness and 
pain of the legs and feet, right leg atrophy with foot drop, 
gastrointestinal system, actinic keratosis, or mass of the 
right forearm.  

In regard to his eyes, the veteran was seen in March and 
April 1963 with complaints of a weak right eye and double 
vision with car lights, respectively.  Physical examinations 
were negative.  On the May 1963 physical examination for 
discharge purposes, he was noted to have myopia and 
astigmatism.  

In correspondence with the VA in January 1967, the veteran 
indicated that at that time he was unable to afford an 
operation for a cyst on his back.  In response in March 1967, 
a VA outpatient clinic sent him a form to complete for 
further action on his request for medical assistance.  

The private medical records show that, in November 1980, the 
veteran underwent a modified radical mastectomy with excision 
of the pectoralis minor muscle, for infiltrating duct cell 
carcinoma of the right breast.  In about June 1986, the 
veteran was seen for an acute onset of low back pain.  

In October 1986, a CT scan of the lumbar spine showed only 
minimal degenerative disease at the L4-5 level, with no 
evidence of disc herniation or other abnormalities.  

In June 1987, a subsequent bone scan of the lumbar spine from 
L1-S1 showed no abnormal bony process or abnormal soft tissue 
density within the spinal canal.  A soft tissue mass was 
noted anterior to the inferior vena cava at the level of L2, 
and the examiner recommended that an additional CT scan be 
performed, given the veteran's history of carcinoma.  

Further, in August 1987, a whole body scan showed no focal 
bony abnormalities in the spine.  In December 1987, an MRI 
revealed a well-defined intramedullary mass expanding the 
spinal cord from the T11-12 level to the T12-L1 level.  The 
report indicated that no cyst was identified with this mass.  

The examiner commented that, "in view of the [veteran's] 
history of breast cancer, metastases to the conus would be 
the first consideration, but a second primary such as 
ependymoma or astrocytoma of the conus [could not] be 
excluded."  

In March 1988, the veteran was hospitalized at a private 
facility for excision of an intramedullary tumor at T12-L2.  
A thoracolumbar laminectomy was performed with removal of an 
intraspinal tumor.  Microscopic analysis showed that the 
tumor was a myxopapillary ependymoma.  A consultation report 
following the surgery indicates that the veteran was unable 
to urinate and had difficulty with his bowels.  

It was noted that the symptoms were present prior to the 
surgery but on a lesser scale.  The impressions were urinary 
retention following surgery, most likely due to a [space, 
nothing indicated] type of bladder, probably secondary to 
surgical manipulation, and history of urinary retention 
following breast surgery some time ago.  

At personal hearings at the RO (in September 1990) and at the 
Board in Washington, D.C. (in June 1991, March 1992 and April 
1995), the veteran testified that he had been financially 
unable to get medical attention immediately after service and 
was not eligible for VA medical care until around 1967.  He 
said that a VA medical center removed an infected cyst in his 
neck in 1967 and that the same facility removed a cyst from 
his back in 1968.  He testified that he did not experience 
any further problems with his back until around 1986.  

The evidentiary record includes numerous VA outpatient 
records and examination reports, dated from 1986 to the 
present, showing treatment primarily for residual problems 
associated with the March 1988 surgery, including urinary and 
fecal incontinence and sexual dysfunction.  

A December 1988 consultation report indicates that the 
veteran was status post removal of an intramedullary tumor 
with residuals of paraparesis and sexual and sphincteric 
disturbances.  

An October 1989 VA examination report indicates an impression 
of residual bilateral lumbar radiculopathy more prominent on 
the right, status post removal of an internal medullary 
ependymoma.  

The VA outpatient records dated in 1989 indicate that the 
veteran was seen for follow-up of paraparesis residuals from 
a spinal cord tumor.  

An October 1991 VA examination report indicates a diagnosis 
of thoracic intra-spinal tumor with residual paraparesis of 
the lower extremities, significant T5 sensory loss and 
residual sexual, bladder, and bowel dysfunction, which 
appears to be permanent at this point.  

In a December 1995 letter, a VA doctor, indicated that the 
veteran had been seen in the genitourinary clinic in 1982 
with a diagnosis made of Peyronie's disease.  At present, he 
stated that there was evidence of external sphincter 
dyssynergia.  He further stated that an ependymoma tumor 
developed from unknown origins and usually was not connected 
with any sort of trauma or any exposure.  He added that the 
veteran's Peyronie's disease was a very common condition that 
was non-service connected.  

Other evidence of record includes copies of several articles 
from medical texts, news articles, and copies of private 
treatment records from 1972 to 1979 (of which several are 
written in the Spanish language and have been translated into 
English for review purposes).  

The evidentiary record also includes numerous private medical 
records.  Records dated from 1986 to 1988 show complaints of 
back pain that radiated to both lower extremities.  Also 
shown are complaints of numbness and weakness in the lower 
extremities and diminution of sexual powers.  It was noted 
that he had a history (since 1982) of Peyronie's disease.  

In August 1991, a doctor indicated that the veteran had a 
diagnosis of neurogenic bladder.  Records dated from 1992 to 
the present show treatment primarily for cysts and carcinomas 
(i.e., left mastoid cyst, hepatic cyst, right renal cyst, 
epidermal inclusion cyst of the lower mid back, basal cell 
carcinoma of the back of the neck, basal cell carcinoma of 
the right ear, and a mass of the right forearm).  A June 1998 
endoscopy report indicates that the veteran had a neurogenic 
bladder and rectal incontinence secondary to a spinal cord 
lesion; the report also indicates diagnoses of diverticulosis 
and severe colitis.    

At the direction of the October 1995 Board Remand, the RO 
undertook to obtain copies of treatment records and to 
request clarification of an October 1994 statement in which 
the doctor stated that the veteran had had "a spinal cord 
tumor which was resected" in service.  

In April 1996, the VA doctor responded that the date of the 
resection was not clear from the record and that "the mistake 
was that the diagnosis was made in 1963 although he did not 
have the surgery at that time."  

In an earlier statement dated in December 1995, the VA doctor 
had related that the veteran had "supposedly had a [c]ystic 
structure in the area of his back which was suggested to him 
in 1963 for surgery but it was felt to be to [sic] dangerous 
and therefore no surgery was done."  

Also at the direction of the October 1995 Board Remand, the 
veteran underwent a VA examination in February 1996.  In 
regard to the likely etiology and date of onset of the 
intramedullary ependymoma at T12-L2, the examiner stated 
that, based on her examination of the veteran and review of 
his history, she did not find "any relationship between the 
cyst in service and the later development of his ependymoma 
which was approximately 25 years apart."  

At the direction of the April 2000 Board Remand, the RO 
undertook to obtain all medical records from the VA hospital 
in Coral Gables, Florida, from 1967 to 1968, particularly 
those surgical records that concerned a cyst removal in 1968.  
In April 2000 and July 2000, the RO submitted requests for 
those records to the Miami VA Medical Center (the Coral 
Gables hospital had closed), and in January 2001 the RO 
received a response that the requested records were not able 
to be located.  

Additionally, the record indicates that previous attempts to 
obtain the Coral Gables VA records were unsuccessful.  In an 
August 15, 1990 letter, the Miami VA Medical Center (VAMC) 
acknowledged the veteran's request for medical records of 
treatment received in 1967 and 1968 at the Coral Gables VA 
Hospital, and indicated that it had conducted an extensive 
search for the requested records but was unable to locate 
them.  

In an August 22, 1990 statement, the VAMC reiterated that the 
veteran's records had not been located but that there would 
be a continual ongoing search for them.  In an April 1991 
statement, the VAMC indicated that it had no records of 
treatment for the veteran during 1967 and 1968.  Subsequent 
requests for records, which were made in July and August 
1991, also failed to produce any records.  

The RO has received numerous statements of the veteran, 
claiming that his ependymoma was the result of exposure to 
Agent Orange/Blue during service.  The veteran alleges that 
he underwent experimental testing of the herbicide, whereby 
he went sent inside a gas chamber without special protections 
and was told to hold his breath.  

In one statement, the veteran said that the testing occurred 
between February 7, 1963 and March 7, 1963.  He submitted 
several statements of fellow soldiers (one of whom he said 
had received a medical degree from the University of Havana, 
Cuba and warned them of the danger of the test), all alleging 
exposure to Agent Orange and/or Agent Blue during service, on 
or around August 1962 to June 1963.  The veteran also 
submitted medical texts and articles regarding the health 
effects of exposure to Agent Orange.  

In a June 1998 letter, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) informed the veteran's 
U.S. Congressman that Fort Jackson, South Carolina (where the 
veteran alleges that he was exposed to Agent Orange) informed 
it that they had no records or documentation to confirm that 
Agent Orange was stored, used, and tested at that site during 
1962-63.  Enclosed with the letter was a copy of a March 1981 
response from Fort Jackson, stating that no documentation was 
located showing the use, storage, or testing of Agent Orange 
at that site.  

Moreover, in an October 2000 letter, the U.S. Army Medical 
Research and Materiel Command indicated to the veteran, in 
response to his request for information regarding Agent 
Orange exposure at Fort Jackson, South Carolina between 
November 1962 and June 1963, that it was unable to locate any 
documentation of his exposure to Agent Orange.  He was 
advised to request information from the Department of 
Agriculture in Maryland.  

In a March 2001 letter, the U.S. Department of Agriculture 
indicated that, after searching its collection for references 
to military use of herbicidal agents, including Agent Orange 
and Blue, at Fort Jackson, South Carolina between November 
1962 and June 1963, it had found no reference to herbicide 
use at that site for that time period.  (A few days later 
this statement was retracted on the basis that a written, 
official request had not been received from the RO in this 
matter; it appears that the RO's request had been made by 
telephone in February 2001.)  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in December 1989, May 1996, and June 2002), 
Statements of the Case (in April 1990 and December 2002), and 
Supplemental Statements of the Case (in November 1991, May 
1996, March 2001, and June 2002), the RO has notified him of 
the evidence needed to substantiate his claims.  

Further, in a March 2001 letter, the RO informed the veteran 
of what information or evidence was needed from him and what 
the VA would do to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).    

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which he has referred (i.e., from VA).  

In this regard, it is noted that the RO has made several 
attempts to obtain clinical records regarding the veteran's 
treatment at the VA hospital in Coral Cables, Florida during 
the period of 1967 and 1968, but the RO has been informed 
that no records pertaining to the veteran were available.  

The RO has also sought and obtained an examination in 
February 1996 regarding the ependymoma issue.  Additionally, 
the RO has provided the veteran with the opportunity for 
hearings at the RO before a hearing officer in September 1990 
and at the Board in Washington, D.C. in June 1991, March 1992 
and April 1995.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A (West Supp. 2002).  


A.  Service Connection for Intramedullary Ependymoma of T12-
L2

The veteran contends that his intramedullary ependymoma of 
T12-L2, which was excised in March 1988 and from which he now 
has residuals, is related to his period of active military 
service.  He maintains that his ependymoma is related to a 
cyst discovered at about the time of his separation from 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In this case, there is incontrovertible evidence that, during 
service in May 1963, the veteran had a sebaceous cyst in the 
back.  The cyst was not removed at that time due to his 
pending release from active duty on June 7, 1963.  The 
sebaceous cyst was noted to have been located in the region 
of the upper back and was symptomatic.  On the separation 
physical examination, there was no disability pertaining to 
his spine.  

The post-service evidence, however, does not show that the 
veteran's intramedullary ependymoma of T12-L2 is 
etiologically related to the cyst in service or otherwise due 
to disease or injury in service.  The medical evidence 
clearly shows that an intramedullary mass from T11-12 to T12-
L1 was initially found in December 1987 and that an 
intramedullary ependymoma of T12-L2 was excised in March 
1988, approximately 25 years after his discharge from 
service.  

The numerous submissions of the veteran, consisting of 
articles from medical textbooks on the subject of tumors of 
the central nervous system, news articles, and private 
medical reports, do not show that his intramedullary 
ependymoma was initially manifest or had its clinical onset 
during his period of service from November 1962 to June 1963.  

Although the medical articles indicate that ependymomas can 
be slow-growing and that partial removal might be followed by 
a long period of remission, there is no medical evidence 
that, in the veteran's particular case, his ependymoma of the 
mid to lower back is related to the upper back sebaceous cyst 
in service or otherwise related to service.  

The veteran underwent a VA examination in February 1996 in 
order to determine the likely etiology and date of onset of 
his intramedullary ependymoma.  The examiner conducted a 
comprehensive review of the case but did not find any causal 
or etiological relationship between the cyst in service in 
1963 and the later development of the intramedullary 
ependymoma at T12-L2.  There are no other etiological medical 
opinions that are based on a comprehensive review of the 
veteran's record.  

The Board further notes that the service medical records do 
not support the veteran's statements regarding the nature and 
extent of treatment recommended for the manifestations of his 
condition in service.  

In medical evaluations (VA and private) the veteran reported 
that he had had a condition in service that required 
dangerous or life-threatening surgery.  The service medical 
records indicate that removal of a sebaceous cyst was not 
done due to the veteran's pending separation from service, 
and there is no indication as to the type of treatment 
required.  

Thus, such statements, related by VA and private doctors, 
inherently lack probative value as evidence to show that the 
veteran's ependymoma was incurred in or aggravated by 
service.  See LeShore v. Brown, 8 Vet. App. 406 (1995); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  

Likewise, the veteran's assertion that the cyst noted in 
service was actually an intramedullary tumor that recurred in 
1988 lacks probative value in regard to the issue of service 
connection.  Because the veteran is a lay person, he is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Derwinski, 2 Vet. App. 495 (1992).  

The Board has also considered the veteran's testimony 
regarding the events in service and extent of VA treatment 
thereafter, but notes that there is no competent evidence to 
support his assertions in regard to the medical questions in 
this case.

In view of the foregoing, the Board concludes that the weight 
of the credible evidence demonstrates that the veteran's 
intramedullary ependymoma of T12-L2 was first shown many 
years after his separation from service and has not been 
medically linked to service.  In short, his condition was not 
incurred in or aggravated by service.  

As the preponderance of the evidence is against the claim for 
service connection for residuals of an intramedullary 
ependymoma of T12-L2, status post excision, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Service Connection for Disabilities, Claimed as Due to 
Agent Orange Exposure

The veteran contends that he was exposed to herbicides -- 
Agent Orange, in particular -- during service and that such 
exposure has resulted in the intramedullary ependymoma of 
T12-L2.  He claims that such exposure also resulted in fecal 
incontinence, anal insensitivity, neurogenic bladder (claimed 
as urinary incontinence), coldness and pain of the legs and 
feet, testicle insensitivity with abnormal sperm count, 
erectile dysfunction and penile atrophy, right leg atrophy 
with foot drop, stomach disability (claimed as slow digestion 
of the intestinal tract), bilateral pterygium and chalium, 
hemorrhoids, and actinic keratosis and mass of the right 
forearm.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, such as organic diseases of the nervous system, if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be rebuttably 
presumed to have been incurred in service if manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service:  chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year, and respiratory cancers 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164 
(1999).  

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

It is also of note that the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), has amended the provisions of 38 U.S.C.A. § 1116, in 
pertinent part, by expanding the presumption of exposure to 
herbicides to include all Vietnam veterans, not just those 
who have a disease on the presumptive list in 38 U.S.C.A. § 
1116(a)(2) and 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. 
§ 1116(f) (West 2002).  

This provision became effective on December 27, 2001, and 
thus reverses the Court's decision to that effect in McCartt, 
supra.  As the new provision is liberalizing, it is 
applicable to the issues on appeal. See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The medical evidence of record shows that an intramedullary 
ependymoma of T12-L2, fecal incontinence, anal insensitivity, 
neurogenic bladder, coldness and pain of the legs and feet, 
erectile dysfunction and penile atrophy (diagnosed as 
Peyronie's disease), right leg atrophy with foot drop, 
gastrointestinal disability, and mass of the right forearm, 
all were initially manifest many years after the veteran's 
discharge from service.  In fact, it appears that many of 
these disabilities are a consequence of the surgical 
procedure to excise the ependymoma in 1988.  

As for the testicle insensitivity with abnormal sperm count, 
actinic keratosis, bilateral eye disability, and hemorrhoids, 
these claimed disabilities were not shown to be currently 
present.  VA law and regulations require that for service 
connection to be established there must be a disability 
incurred or aggravated during service.  Without evidence of a 
present disability, there can be no service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Further, even if the veteran currently had diagnoses of 
myopia and astigmatism, which were noted on the service 
discharge physical examination, such conditions are 
constitutional or developmental abnormalities and are not 
recognized as disabilities under the law for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c).  

The numerous submissions of the veteran, including articles 
pertaining to the health effects of exposure to Agent Orange, 
do not show that his claimed service connection disabilities 
were initially manifest or had its clinical onset during his 
period of service from November 1962 to June 1963.  

There is no medical evidence that, in the veteran's 
particular case, his disabilities are related to active 
service, including claimed exposure to Agent Orange.  

Moreover, in regard to the veteran's claim of exposure to 
Agent Orange in service, there is no evidence to support such 
an assertion.  He is not a veteran, who during active 
service, served in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975.  

Therefore, he is not presumed to have been exposed to 
herbicides.  See 38 U.S.C.A. § 1116(f) (West Supp. 2002).  
Moreover, there is no evidence to substantiate the statements 
of the veteran and his fellow soldiers to the effect that 
they were exposed to Agent Orange during service.  

The statements obtained from USASCRUR, Fort Jackson, the U.S. 
Army Medical Research and Materiel Command, and the U.S. 
Department of Agriculture indicate that there was no 
documentation either of the veteran's exposure to herbicides 
at Fort Jackson during service or of the use, storage, or 
testing of herbicides at Fort Jackson during the veteran's 
period of service.  

The Board notes that, under the VCAA and its implementing 
regulations, there is a duty to assist a veteran in obtaining 
evidence, including a VA examination, that is necessary to 
substantiate his claim.  

The veteran was afforded a VA examination in connection with 
his ependymoma claim in February 1996, and this examination 
ostensibly focused on the cyst in service.  The Board finds, 
however, that another examination to determine whether the 
veteran's ependymoma is related to herbicide exposure is not 
indicated because there is no reasonable possibility that an 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).  

The Board also finds that there is no reasonable possibility 
that an examination would aid in substantiating the veteran's 
other claimed disabilities of fecal incontinence, anal 
insensitivity, neurogenic bladder, coldness and pain of the 
legs and feet, testicle insensitivity with abnormal sperm 
count, erectile dysfunction and penile atrophy, right leg 
atrophy with foot drop, stomach disability, bilateral 
pterygium and chalium, hemorrhoids, and actinic keratosis and 
mass of the right forearm.  

As previously noted, there is no convincing evidence showing 
that the veteran was exposed to herbicides during service, 
and any medical opinion in support of the veteran's claim 
would necessarily be based on the unsubstantiated report of 
herbicide exposure by the veteran.  Thus, obtaining a medical 
opinion would be pointless in the Board's opinion.  

The veteran's assertion that his disabilities are due to 
Agent Orange exposure during service lacks probative value, 
because he is a lay person and not competent to offer an 
opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 495 (1992).  

In view of the foregoing, the Board concludes that the weight 
of the credible evidence demonstrates that the veteran's 
claimed disabilities of intramedullary ependymoma of T12-L2, 
fecal incontinence, anal insensitivity, neurogenic bladder, 
coldness and pain of the legs and feet, testicle 
insensitivity with abnormal sperm count, erectile dysfunction 
and penile atrophy, right leg atrophy with foot drop, stomach 
disability, bilateral pterygium and chalium, hemorrhoids and 
actinic keratosis and mass of the right forearm, have not 
been medically linked to service, including claimed Agent 
Orange exposure.  (In fact, some of the claimed disabilities 
are not shown to be currently present.)  In short, his 
conditions were not incurred in or aggravated by service.  

As the preponderance of the evidence is against these claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





ORDER

Service connection for residuals of an intramedullary 
ependymoma of T12-L2, status post excision, is denied.  

Service connection for fecal incontinence, anal 
insensitivity, neurogenic bladder (claimed as urinary 
incontinence), coldness and pain of the legs and feet, 
testicle insensitivity with abnormal sperm count, erectile 
dysfunction and penile atrophy, right leg atrophy with foot 
drop, stomach disability (claimed as slow digestion of the 
intestinal tract), bilateral pterygium and chalium, 
hemorrhoids, and actinic keratosis and mass of the right 
forearm is denied.  



REMAND

In regard to the remaining issues of entitlement to special 
monthly compensation (SMC) based on anatomical loss of the 
right breast; whether new and material evidence has been 
submitted to reopen claims of service connection for 
residuals of parotitis (also claimed as mumps) and cysts of 
the right kidney, right lobe of the liver, and skin; and 
entitlement to a total disability rating based on individual 
unemployability (TDIU), the Board finds that the RO has not 
properly given notice to the veteran of the law and 
regulations pertaining to such claims.  

According to 38 C.F.R. § 19.29, a Statement of the Case (SOC) 
must be complete enough to allow the appellant to present 
written and/or oral arguments before the Board.  

It must contain a summary of the evidence, a summary of the 
applicable laws and regulations with appropriate citations 
and a discussion of how such laws and regulations affect the 
determination, and the determination and reasons for the 
determination of the agency of original jurisdiction with 
respect to which disagreement has been expressed.  

In the present case, although the December 2002 SOC furnished 
a summary of applicable law and regulations, it failed to 
provide the veteran with pertinent citations of applicable 
laws and regulations.  

Moreover, the Board also notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claims (i.e., what 
information or evidence is required to grant his claims) and 
to assist him to obtain evidence for his claims.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond, in 
accordance with statutory law.  

A review of the record indicates that the RO has not provided 
the veteran with sufficient notification of the redefined 
obligations of the VA, as contained in the VCAA.  

While a March 2001 letter of the RO references the VCAA, the 
letter pertained to claims of service connection and not to 
claims of SMC, of TDIU, and of reopening based on submission 
of new and material evidence.  This deficiency must be 
addressed on remand.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes the issuance of 
letters to the veteran, as deemed 
appropriate, in regard to notifying him of 
what information or evidence was needed 
from him and what the VA has done and will 
do to assist him in substantiating his 
claims.  The veteran must be afforded the 
requisite time, mandated by 38 U.S.C. 
§ 5103(b), in which to respond to any 
notices.  

2.  Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to 
special monthly compensation based on 
anatomical loss of the right breast; 
whether new and material evidence has been 
submitted to reopen claims of service 
connection for residuals of parotitis 
(also claimed as mumps) and cysts of the 
right kidney, right lobe of the liver, and 
skin; and entitlement to a total 
disability rating based on individual 
unemployability.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case (SSOC), 
which contains a recitation of the 
evidence and applicable laws and 
regulations insofar as claims for SMC, 
TDIU, and reopening based on new and 
material evidence are concerned.  The 
veteran and his representative should be 
given the opportunity to respond to the 
SSOC.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



